Citation Nr: 0821883	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  97-20 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective prior to May 1, 2001 for the 
award of a separate 20 percent evaluation for left knee 
instability.  

2.  Entitlement to an effective prior to May 1, 2001 for the 
award of a separate 20 percent evaluation for right knee 
instability.  

3.  Entitlement to an effective date prior to August 8, 1994 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability. 


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1966 to July 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from May 2002 and March 
2003 rating decisions by the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) and an August 2007 Board remand.

In a November 2007 letter, the veteran indicated that he also 
wished to file a motion of clear and unmistakable error (CUE) 
with respect to the Board's June 1971 decision that denied 
increased evaluations for the veteran's right and left knee 
disorders.  The Board has original jurisdiction to determine 
whether clear and unmistakable error exists in a prior final 
Board decision.  At this time, the veteran's motion 
concerning the Board's 1971 decision will remain pending 
until his other claims return from remand based on judicial 
efficiency.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

Remand is required in this appeal to obtain compliance with 
the Board's August 2007 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (holding that RO compliance with remand 
directives is not optional or discretionary and the Board 
errs as a matter of law when it fails to ensure remand 
compliance).  In the August 2007 remand, the Board instructed 
the RO to adjudicate the issue of clear and unmistakable 
error (CUE) in prior VA decisions, to include the January 
1988 and July 1992 rating decisions that denied increased 
evaluations for the veteran's service-connected right and 
left knee disorders.  The Board instructed the RO to 
adjudicate the CUE claim prior to re-adjudicating the earlier 
effective date issues.  Although the RO re-adjudicated the 
effective date issues in a February 2008 supplemental 
statement of the case, the RO has not yet adjudicated the CUE 
claim.  Accordingly, remand is required.  Stegall, 11 Vet. 
App. at 271.
Accordingly, the case is REMANDED for the following action:

The RO must adjudicate the veteran's 
claims that there was CUE in the June 1971 
Board decision and the January 1988 and 
July 1992 RO rating decisions that failed 
to grant increased evaluations for his 
service-connected right and left knee 
disorders.  After a decision is entered on 
each of those three issues, the RO must 
notify the veteran of the outcome.  If the 
decision is adverse to the veteran, he 
must also be notified of his right to 
appeal.  The issues should be certified to 
the Board for review if, and only if, a 
timely notice of disagreement is received 
and, after a statement of the case has 
been issued, the veteran files a timely 
substantive appeal.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302 (2007).  If 
the veteran perfects an appeal as to these 
issues, the case must be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


